DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Jackson Walker on 01/28/2022.
The application has been amended to correct as follows:
Cancel claim 19.
The application has been amended to correct typographical errors as follows:
In claim 4, line 1, the limitation “claim 3” is now being amended to -- claim 1 --.
In claim 9, line 1, the limitation “claim 3” is now being amended to -- claim 1 --.
In claim 10, line 1, the limitation “claim 3” is now being amended to -- claim 1 --.
In claim 11, line 1, the limitation “claim 3” is now being amended to -- claim 1 --.
In claim 13, line 1, the limitation “claim 3” is now being amended to -- claim 1 –.



Information Disclosure Statement
 	The information disclosure statement filed on 12/01/2021 has been considered and placed in the application file.

Allowable Subject Matter
Claims 1 and 4-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1 and 4-20 are allowed over the prior art of record. The prior art of record considered individually or in combination, fails to fairly teach or suggest the claimed circuit comprising, among other limitations and unobvious limitations of “wherein the characteristic indicative of amplifier instability comprises a characteristic frequency comprising an oscillation frequency indicative of the amplifier instability” structurally and functionally interconnected with other limitations in the manner as cited in the independent claim(s).

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HIEU P NGUYEN/Primary Examiner, Art Unit 2843